-Napton, Judge,
delivered the opinion of the court.
The point presented by the record in this case is the propriety of the instructions which the court gave upon the trial. Upon examination, we have not found any substantial objections to them. Some of them are abstractions and might be questioned, if they had tended to prejudice the defendant ; but the instructions applicable to the facts as they were before the jury were correct, and the others were at least harmless.
Judgment affirmed ;
the other judges concurring.